United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3616
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota.
Lucio Adonay Melendez, also known *
as Lucio Adona Melendez-Villatoro,   * [UNPUBLISHED]
also known as Jucio Adonay Melendez, *
also known as Steven Sanchez,        *
                                     *
            Appellant.               *
                                ___________

                              Submitted: March 14, 2011
                                 Filed: March 16, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Lucio Adonay Melendez appeals the sentence the district court1 imposed after
he pled guilty to illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a).
Counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967).


      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
       Contrary to counsel’s arguments, we conclude that the district court committed
no procedural error in sentencing Melendez, and that the court imposed a
substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of sentence
under abuse-of-discretion standard); United States v. Haack, 403 F.3d 997, 1004 (8th
Cir. 2005) (describing ways in which court might abuse its discretion at sentencing).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel leave
to withdraw, and we affirm.
                      ______________________________




                                          -2-